UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 12-2348


In Re:   GREG P. GIVENS,

                Petitioner.




                 On Petition for Writ of Mandamus.


Submitted:   January 31, 2013               Decided:   February 6, 2013


Before KEENAN and THACKER, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Petition denied by unpublished per curiam opinion.


Greg P. Givens, Petitioner Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

             Greg     P.    Givens    petitions       for    a     writ     of   mandamus

seeking an order requiring various forms of relief in relation

to   an   alleged     conspiracy.           We   conclude     that      Givens     is   not

entitled to mandamus relief.

             Mandamus relief is a drastic remedy and should be used

only    in   extraordinary      circumstances.             Kerr    v.     United   States

Dist.     Court,     426    U.S.     394,    402    (1976);        United    States       v.

Moussaoui,     333    F.3d    509,    516-17       (4th    Cir.    2003).        Further,

mandamus     relief    is    available      only    when    the    petitioner       has    a

clear right to the relief sought.                  In re First Fed. Sav. & Loan

Ass’n, 860 F.2d 135, 138 (4th Cir. 1988).

             The relief sought by Givens is not available by way of

mandamus.      Accordingly, although we grant leave to proceed in

forma pauperis, we deny the petition for writ of mandamus.                                We

dispense     with     oral    argument        because       the    facts     and    legal

contentions     are    adequately      presented      in     the    materials      before

this Court and argument would not aid the decisional process.



                                                                        PETITION DENIED




                                             2